PCIJ_B_09_MonasterySaintNaoum_LNC_NA_1924-09-04_ADV_01_NA_00_EN.txt. PERMANENT COURT OF INTERNATIONAL JUSTICE.
is: aaa 1924.

September 4th.
File F. ec. X.
Docket V. 2.

 

. FIFTH (ORDINARY) SESSION

Present :

MM. Lover, President,
Weiss, Vice-President,
Lord FINLAY,
MM. NYHoLu,
Moore,
DE BUSTAMANTE,
ALTAMIRA, Judges.
Opa,
ANZILOTTI,
HUBER,
PEss6A.

| ADVISORY OPINION No. 9.

QUESTION OF THE MONASTERY OF SAINT-NAOUM
(ALBANIAN FRONTIER).

I.

On June 17th, 1924, the Council of the League of Nations adopted
the following Resolution :

The Council of the League of Nations, having been seized
by the Conference of Ambassadors, acting on behalf of the
Governments of the British Empire, France, Italy and Japan,
of the question of the delimitation of the frontier between
Albania and the Kingdom of the Serbs, Croats and Slovenes
ADVISORY OPINION No. 9 7

at the Monastery of Saint-Naoum; and having undertaken
to give the Conference its opinion with a view to the solution
of the problem ;

Whereas the decision of the Conference of December 6th,
1922, has been contested by arguments which, together with
the arguments on the other side, are contained in the papers
forwarded to the Council ; | |

Has the honour to request the Permanent Court of Inter-
national Justice to give an advisory opinion on the following
question :

“Have the Principal Allied Powers, by the decision
of the Conference of Ambassadors of December 6th, 1922,
exhausted, in regard to the frontier between Albania
and the Kingdom of the Serbs, Croats and Slovenes at
the Monastery of Saint-Naoum, the mission, such as it
has been recognized by the interested Parties, which is
contemplated by a unanimous Resolution of the Assembly

_ of the League of Nations of October and, 1927 ?”

The Council requests the Governments. concerned to supply
the Permanent Court with all relevant documents or infor-
mation. It has the honour to forward to the Court the dossier
which has been communicated to it by the Conference of
Ambassadors and which may, if necessary, be supplemented
later.

The Secretary-General is authorized to submit this request
to the Court, together with all the relevant documents, to
explain to the Court the action taken by the Council in the
matter, to give all assistance necessary in the examination
of the question and, if required, to take steps to be represented
before the Court.

In conformity with this Resolution, the Secretary-General of the
League of Nations on the same day transmitted to the Court the
following request for an advisory opinion:

“To the Permanent Court of International Justice.

The Secretary-General of the League of Nations, in
pursuance of the Council Resolution of June 17th, 1924,
and in virtue of the authorization given by the Council,
ADVISORY OPINION No. 9 8

Has the honour to submit to the Permanent Court of Inter-
national Justice an application requesting the Court, in
accordance with Article 14 of the Covenant, to give an advisory
opinion to the Council on the question which has been referred
to the Court by the Resolution of June 17th, 1924.

The Secretary-General will be prepared to furnish any
assistance which the Court.may require in the examination
of the question, and will, if necessary, arrange to be represented

- before the Court.”

In accordance with Article 73 of the Rules of Court, the Request
was communicated by the Registry to Members of the League
through the Secretary-General, and to the States mentioned in the
‘Annex to the Covenant.

To the Request were attached the dossier! concerning the
question of Saint-Naoum which the Conference of Ambassadors
‘had sent to the Council of the League of Nations and to which the
Council referred in the Resolution quoted above. Furthermore
the Secretary-General of the League of Nations had requested the
Conference to send direct to the Court all maps likely to be of use
to it which the Conference had at its disposal, as also the text of
the ‘Protocols of London and Florence of 1913”.

The Conference duly complied with this demand. ?

At the direct request of the Court, the Conference has also
furnished it with a number of supplementary documents. 3

Moreover, some members of the Court having expressed
a wish to obtain more complete information on certain points,
the Registrar was instructed to send a list of these points to the
Secretary-General of the League of Nations. The Secretary-
General transmitted this list to the Conference of Ambassadors
and the latter sent to the Court either information or documents
concerning these points. 4

The Court has also had before it all documents of the League
of Nations regarding the Saint-Naoum question itself, the admission
of Albania to the League of Nations and the settlement of the

frontiers of that country.

1 See Annex 1, page 24.
2 See Annex.2, page 25.
3 See Annex 3, page 26.
4 See Annex 4, page 26.
ADVISORY OPINION No. 9 9

The Albanian and Serb-Croat-Slovene Governments have
submitted to the Court memoranda concerning ‘‘the Albanian
‘frontier in the region of Saint-Naoum”’ and ‘‘the question of the
Monastery of Saint-Naoum’’ respectively.

At the request of the Royal Government of the Serbs, Croats and
Slovenes and of the Government of Albania respectively, the Court
heard, in the course of a public sitting held on July 23rd, 1924, oral ©
‘statements made, on behalf of the Serb-Croat-Slovene Government,
by -H.E. M. Spalaikovitch, its Minister at Paris, and, on behalf
of the Albanian Government, by M. Gilbert Gidel, Professor at
‘the Faculty of Law of the University of Paris.

The Greek Government, considering that it was in a position
to furnish information likely to be of ‘use in the preparation of the
‘Opinion, expressed a desire to be allowed to state its views on the
Saint-Naoum question. The Court acceded to this request and,
at the sitting above referred to, heard H.E. M. Kapsambelis, Greek
Minister at The Hague.

The representatives of the Governments concerned have supplied
the Court, either on their own initiative or at the Court’s request,
with a number of additional documents. 4

II. a

Before entering upon an examination of the question in regard
to which the Court has been asked for an advisory opinion, the
circumstances leading up to the request for this advisory opinion
should be shortly indicated.

At the termination of the second Balkan War, in 1912, the Great
Powers agreed in principle that an independent State of Albania
should be created, which should be neutralised and placed under the
administrative and financial control of the Powers. The Treaty of
London of May 17/30th, 1913 (Article 3) reserved to them “the task:
of settling the frontiers of Albania and any other questions regarding
Albania”. Accordingly the question of the fixing of the fonts |
of the new State was submitted to the Conference of Ambassadors !
which sat at London in 1913. The Conference adopted certain |

1 See Annex 5, page 27.
‘ADVISORY OPINION No. 9 ro

decisions in this connection which are known as the ‘‘Protocol
of London”. Under one of these decisions a Delimitation Commis-
sion was created which was at work in 1913, and concluded its
work by the final Protocol signed at Florence on December 17th
of that year,

Albania, which had in the first place been established as a prin-
cipality under the sovereignty of the Prince of .Wied, became a
Republic in 1914; but the Great War prevented the complete
fixing of the frontiers of the new State, which was also invaded by
the belligerent armies.

When the Peace Conference met at Paris in 1970, it considered
that it was competent to deal with the Albanian question amongst
others. .

From 1920 onwards, Albania entered into relations with the
League of Nations, to which it asked to be admitted. This request
was granted by a decision taken by the Assembly of the League of
Nations in December 1920. The Resolution regarding its admit-
tance expressly reserved the question of the settlement of the
frontiers of the new Member State.

Having been admitted to the League of Nations, Albania brought
before the Council the question of the evacuation of its territory—
as fixed by the Conference of London of 1913-—by the Serbian and
Greek troops. This question made urgent that of the settlement
of the frontiers; for Serbia and Greece maintained that the
Principal Powers were alone competent to deal with the latter,
whereas Albania contended that the League of Nations, as successor

to the European concert of nations, should possess this com-.-

petence. The Assembly of the League of Nations, however, by
its unanimous vote of October 2nd, 1921, left the task of settling
the Albanian frontiers to the Principal Powers, recommending
Albania to accept then and there the forthcoming decision of
the Powers on this subject.

At this point the Conference of Ambassadors took its decision
of November gth, 1921, with which the Court will deal in detail
at a later stage. A Commission of Enquiry, however, sent by the
League of Nations to Albania, drew attention to difficulties which
had arisen with regard to the line of the Albanian frontier in the
region of the Monastery of Saint-Naoum amongst others ; and sub-
sequently the Delimitation Commission established by the decision
above mentioned was faced with difficulties in the same region.

NN

}
i

Â
ADVISORY OPINION No. 9 II

The British Government drew the attention of the Conference of
Ambassadors to these difficulties,

The Conference, having in this way been made cognizant of the
matter, requested the Delimitation Commission to transmit to it, in
accordance with the instructions given to the Commission, the
reasoned opinions of each of the Allied Commissioners. and of the
Commissioners of the interested States. The opinions of all the Com-
missioners were-sent separately to the Conference on November 5th,
1922. Further the Albanian and Serb-Croat-Slovene Governments
each submitted a series of special notes dealing with the history of
the. Monastery of Saint-Naoum and with its importance from other

‘points of view. These steps subsequently led to the decision
taken by the Conference on December 6th, 1922, whereby the |
Monastery was allotted to Albania. This is the decision which
forms the subject of the present request for an advisory opinion.

Five months later, the Yougoslav Government asked for the re-
vision of this decision. An exchange of notes with the Albanian and
Yougoslav delegations followed, after which the Conference con-
sidered it necessary to submit the question to further examination,
and to this end instructed a small Committee to prepare a report.
Since no agreement could be arrived at in the Committee, the
Conference asked its juridical. committee, the so-called drafting
committee, for an opinion. As, nevertheless, divergent opinions
with regard to the allocation of the Monastery of Saint-Naoum
continued to prevail, the Conference then took a decision which=<
was communicated to the Secretary-General of the League of
Nations by a letter of June 5th, 1924, signed by M. Poincaré and
running as follows :

[Translation.]

On behalf of the Conference of Ambassadors, and in accord-
ance with its resolution of June 4th, 1924, I have the honour
to request you to be so good as to place before the Council of
the League of Nations at its next session the following commu-
nication :

The decision of the Conference of Ambassadors with regard
to the Serbo-Albanian frontier at the Monastery of Saint-
Naoum has given rise to certain protests calculated to endanger
the maintenance of peace. The Conference therefore, before
ADVISORY OPINION. No. 9 IZ

pronouncing a decision, has the honour to submit to the Council
of the League of Nations, in accordance with precedent, the
following question for an opinion: |

“Have the Principal Allied Powers, by the decision of
the Conference of Ambassadors of December 6th, 1922,
exhausted, in regard to the Serbo-Albanian frontier at
the Monastery of Saint-Naoum, the mission which was
recognized as belonging to them by the Assembly of the
League of Nations on October 2nd, 1921?

-“ Should the League of Nations consider that the Confer- _
ence has not exhausted its mission, what solution should
be adopted in regard to the question of the Serbo-
Albanian frontier at Saint-Naoum ?”

‘The Conference will send you as soon as possible, in support

of this request for an opinion, a memorandum of the facts

to which the documents relating to the question asked will
be annexed.

This is the letter which led to the Council’s above-mentioned
Resolution of June 17th, 1924. |

*
* %

IIL.

The question put to the Court, by the Resolution of the Council of
June x7th, 1924, is whether the Principal Allied Powers have,
by the decision of the Conference of Ambassadors of December
6th, 1922, exhausted (épuisé) in regard to the boundary at the
Monastery of Saint-Naoum, ‘‘the mission, such as it has been recog-
nized by the interested Parties’, which was “contemplated (visée)
by the unanimous Resolution of the Assembly of the League of
Nations of October 2nd, 1921”.

This enquiry does not raise any question as to whether the Con-
ference of Ambassadors, in rendering its decision of December 6th,
1922, was authorized to act as the agent of the Principal Allied and
Associated Powers for that: purpose. It was obviously necessary
for the Principal Allied Powers, in settling the boundaries of
Albania, to act through some agency, and the Conference of
Ambassadors was the agency authorized to discharge that function.
ADVISORY OPINION No. 9 | 13

The Resolution of the Assembly of October 2nd, 1921, states the
fact that the Serb-Croat-Slovene State and Greece had recognized
the Principal Allied and Associated Powers “as the appropriate
body to settle the frontiers of Albania’, and these States and Alb-
ania voted with the other Members of the League of Nationsin favour
of the Resolution of October 2nd, 1921, which was unanimously
adopted, and their representatives have also on several occasions
acquiesced in the competence of that body. :

The Conference of Ambassadors, in its Resolution of June 4th,
1924, itself characterises its mission as the mission “recognized as
belonging to the Principal Allied Powers by the Assembly of the
League of Nations on October 2nd, 1921.”

Subsequent to this Resolution of the Assembly, the Conference _
of Ambassadors adopted its decision of November 9th, 1921. This
decision was signed by.the representatives of the British Empire,
France, Italy and Japan in the Conference, and is in its title
described as a decision taken by the governments of these
countries for the purpose of fixing the frontiers of Albania. It
commences with a preamble in which it is stated that the tracing
of the frontiers of Albania, as it was established in 1913 by the Con-
ference of Ambassadors of London, is confirmed, and that, moreover,
the southern frontiers of Albania have been delimited on the spot
by the Delimitation Commission, which drew up the final Protocol
of its work at Florence on December 17th, 1913. Subsequently
the Conference’s decisions are enumerated under five headings, of
which those of interest to the Court in the Present question are as
follows :

(x) The recognition by the signatory Governments of the .
Government of Albania, constituted as a sovereign and independent
State. |

(2) The constitution of a Delimitation Commission composed of
four members appointed by the said Governments, to trace on the
spot the northern and north-eastern frontier line of Albania
under the conditions laid down in the decision.

(3) Instructions given to this Commission to the effect that,
amongst other things, the Commission should rectify the line fixed
in 1913 by the Conference of Ambassadors of London in particular
in four different localities, one of which is the district of Lim, where
the line is to be drawn -“‘in such a way as to allot to Albania the town
ADVISORY OPINION No. 9 I4

of Lim and thus to assure, on the borders of Lake Ochrida, the
economic communications between Elbasan and Koritza”’.

(4) Powers for the Commission to .take into consideration
the requests formulated on behalf of the governments of the
States situated on either side of the frontier line to be traced,
ensuring, however, that any rectifications which may be made shall
not involve the transfer of more than a minimum of the population.

(5) The preparation by the Commission, at the end of its work,
of a Protocol which shall be submitted for approval to the govern-
ments signatory to the present decision. |

The character of the decision of November oth, 1921, has been
discussed before the Court. Its legal foundation is to be found in
‘the fact that the Principal Powers, acting through the Conference
of Ambassadors, had the power to render a decision. |

The Serb-Croat-Slovene Kingdom has declared that it bowed to
this decision, as appears from the note addressed to the Confer-
ence on November 14th, 1921, by H.E. M. Pachitch, President of
the Council of Ministers and Minister of Foreign Affairs of the
Serb-Croat-Slovene Kingdom. In that note, M. Pachitch says :

“Placed in this situation, the Royal Government states,
with the greatest regret, and under protest, that it bows to
the decision of the Conference of Ambassadors, in order to avoid
the dangerous consequences of non-acceptance, while remain-
ing firmly convinced that subsequent events connected with
order and peace in the Balkans will vindicate the anticipations
ofthe Royal Government, and the work of fixing the frontier
on the ground will supply proof of the justice of its point of

LE

view. ;

Albania, for its part, declared in a Note dated November 16th,
1021, that it would accept the decision, whilst likewise expressing
its regret and protesting against the alteration of the frontiers
to its detriment. |

The decision of November gth, 1921, which was taken in execu-

‘tion of the mission which the Supreme Council and subsequently
‘ the Assembly of the League of Nations, as also the States concerned,
‘ had recognized as belonging to the Conference of Ambassadors,
ADVISORY OPINION No. 9 15

and which the latter States had accepted, is definitive as far as it
goes. : In Advisory Opinion No. 8 concerning the affair of Jaworzina,
the Court, in a question closely resembling that of Saint-Naoum,
stated the general legal considerations determining the nature and |
effects of a decision of this kind. The Court now refers to this
opinion.

The Conference of Ambassadors continued its labours and on
January r7th, 1922, it approved detailed instructions for the
Delimitation Commission.

In the year 1922, when this Commission was at work, Great
Britain, on September 27th, sent a note to the Conference of Ambas-
sadors, pointing out that a difference of opinion had arisen in the
Serbo-Albanian Delimitation Commission regarding the Monastery
of Saint-Naoum, in consequence of the fact that the text of the
Protocol of London of 1913, as modified by the Conference of
Ambassadors on November 9th, 1927, was capable of different inter-
pretations.

It was at this stage that the Conference of Ambassadors, after
considering all the data submitted to it, took the following decision
on December 6th, 1922 :

“It was decided to inform the Serbo-Albanian Boundary
Commission and the Albanian and Yugo-Slav Governments
that the Conference has agreed to allocate the Saint-Naoum
Monastery to Albania.”

The reasons for this decision are specified in the letter sent by the
Conference to the Serb-Croat-Slovene Minister at Paris on Decem-
ber 23rd, 1922. These reasons were firstly that the Protocol of
London of 1013 specified that the western and southern shore of
Lake Ochrida from the village of Lim to the Monastery of
Saint-Naoum should form part of Albania ; and secondly, that as
_ this clause did:not state explicitly to which of the two States—
Yougoslavia or Albania—this Monastery should be attributed, the
Confererice found itself compelled to pronounce on the question.

The decision of December 6th, 1922, which, in the view of the |
Conference, constituted an act necessary for the fulfilment of the .
mission entrusted to it, is based on the same powers as that of
November gth, 1921 ; it therefore has the same definitive character
and the same legal effect as that decision.
ADVISORY OPINION No. 9 | . 16

The Serb-Croat-Slovene State has protested against the decision
of December 6th, 1922, on the ground that the mission of the
Conference of Ambassadors was not merely to settle the frontiers
of Albania, but to settle these frontiers in conformity with the
decisions of the Protocol of London of 1913.

The Serb-Croat-Slovene State maintains that the decision of
November gth, 1921, conferred a vested right upon it, by establish-
ing the principle that the frontier was to be that fixed in 1913,
except as otherwise expressly provided ; and that since no special
provision was made as regards the Monastery of Saint-Naoum,
the terms of the Protocol of 1913, which attributed it to Serbia,
remained in force.

It is clear that this contention, is indissolubly connected with
the question whether the Albanian frontier at the Monastery of
Saint-Naoum was actually fixed in 1913 or not. If this was not
the case, it is also clear that no vested right in favour of the Serb-
Croat-Slovene State as regards the delimitation of this frontier
can result from the Protocol of London. The Commission of
Enquiry of the League of Nations and the Albanian Delimitation
Commission were of opinion that the frontier line at this spot had
been left unsettled.

This opinion was shared by the Conference of Ambassadors, who
for this reason, and in order to complete the task entrusted to them,
regarded it as logically their duty to decide the point left in doubt.
All-the subsequent acts of the Conference, and in particular the
decision of 1922, were the outcome of this conviction.

The Court is of opinion that the documents placed before it
and the arguments adduced on this point do not suffice to
prove that the Conference of Ambassadors was mistaken in
holding that the Albanian frontier at Saint- Naoum had not
been definitely fixed in 1913.

It also considers that the Conference, whose mission it was to
“settle the frontiers of Albania”, had, in the fulfilment of its
task, a certain amount of latitude as regards this point amongst
others.

The reasons on which the Court bases its opinion in this respect
are as follows.

On March 19th, 1913, a proposal was made on behalf of the
Italian Government in the following terms :
ADVISORY. OPINION. No. 9 17
[ Translation.

“The frontier will leave the southern shore of Lake Ochrida
between the Monastery of Saint-Naoum which will remain
outside Albania and the village of Starova.”’

_ An annex to a. dispatch sent on April 22nd, 197 3, by the Austro-
Hungarian representative in London to the Ministry of Foreign
Affairs at Vienna, is expressed in similar terms:

[Translation.]

“The frontier will leave the western shore of Lake Ochrida
near the village of Lin and, crossing the lake, will proceed
towards the southern shore to.a point situated between the
Monastery of Saint-Naoum which will remain outside Albania
and the village of Starova.”

On the other hand a certified document transmitted to the Court
by the Conference of Ambassadors, on June 21th, 1924, and called:
Protocole établi par la Conférence de Londres de 1913, pour la déli-
mitation de la frontière méridionale de l’ Albanie, contains the follow-

ing paragraph :
[Translation]

“The limits of the territories where it is to operate will be,
on the west, the mountains separating the coastal region attri-
buted to Albania, as far as Phthelia, from the valley of Argy-
rocastro. On the north-east, the boundary of the former
Ottoman Casa of Koritza. Between these two regions, the
line indicated in M. Venizelos’ memorandum will form the
northern limit of the Commission’s work. To the south and
south-east, the work will extend as far as the line proposed by
Austria and Italy. |

“The coastal region as far as Phthelia, including the Isle of
Sasseno, the region to the north of the Greek line, as also the
‘former Casa of Koritza, with the western and southern shore of
Lake Ochrida, from the village of Lim as far as the Monastery
of Saint-Naoum will form part of Albania.”

The decision of August r1th, 1913, runs as follows :

r

. if
ADVISORY OPINION No. 9 18
{ Translation. |

“(1) The territories over which the Commission’s work will
extend cannot be left undetermined. Their limits will be, on the
west, the mountains separating the coastal region attributed
to Albania as far as Phthelia, from the valley of Argyrocastro.
On the north-east, the boundary of the former Ottoman Casa of
Koritza ; between these two regions, the line indicated in the
memorandum submitted by M. Venizelos to the meeting will
form the northern limit of the Commission’s work ; while
to the south and south-east it will extend as far as the line
proposed by Austria-Hungary. -

“(2) It is hereby decided that the whole of (intégralement)
the coastal region as far as Phthelia, including the island of
Sasseno, the region to the north of the Greek line and the
former Ottoman Casa of Koritza, together with the western
and southern shore of Lake Ochrida from the village of Lin
as far as the Monastery of Sveti-Naoum shall form part of
Albania.”

This decision, of which the Court possesses a certified true
copy, reproduces textually the communication made by Count
Mensdorff on August 8th and which was supported by the
Marquis Imperiali, Prince Lichnowsky and Sir Edward Grey,
while the Ambassadors of France and Russia desiring to consult
their Governments, reserved their opinion.

It is to be observed that the word intégralement (the whole of)
is not found in the document transmitted to the Court on June 2zst,
1924. In the opinion of the Court, however, this word is of no
importance. :

The contention of the Serb-Croat-Slovene State is that the
Italian proposal cited above serves to show that the decisions of
1913, and consequently also the decision of 1921, should be inter-
preted as meaning that the Monastery of Saint-Naoum has been
allocated to Serbia, because that proposal, to which the documents
of the London Conference quoted above allude when speaking of the
“line proposed by Austria and Italy”, or “by Austria-Hungary’,
contains the words “....the Monastery of Saint-Naoum which
will remain outside Albania”.

On this subject the following observations should however
be made:
ADVISORY OPINION No. g 19

The whole of the proposal of March 19th constitutes a complete
frontier line for Southern Albania, running from Lake Ochrida
to the Ionian Sea. The same may be said of the Austrian line of
April 22nd. ae

_ If, however, the object of the proposals in question was to settle
the Serbo-Albanian frontier, this was not the case as regards the
“Protocol” or the decision of August r1th. The latter, in its first
paragraph, has for its object the determination “of the district
over which the work of the Delimitation Commission shall extend”
and, in its second paragraph, the decision as to the territories
“to be allotted to Albania’. The Court quotes the text of the
decision of August 11th as being the final decision ; it points out,
however, that the terms of the “Protocol, etc.” are not in contra-
diction with this text but confirm it. |

According to the first paragraph, the limit of the district in which
the Commission is to work to the south of Lake Ochridais the Austro-
Italian line which passes to the west of Saint-Naoum. The district
in question is, however, defined—and this is important to note—
rechkoning from the side formerly Ottoman. This is to be seen from
the expressions, which otherwise would be unintelligible, stipulating
that the limit of the area worked over should be (reckoning from
Greece) on the west “‘the mountains which separate the coastal
region allotted to Albania, as far as Phthelia, from the valley of
Argyrocastro”, and “on the north-east the frontier of the. former
- Ottoman Casa of Koritza”’, whilst between the districts of Koritza
and Argyrocastro the Venizelos line would form “the northern
limit of the area” and “on the south and south-east (reckoning from
Serbia), the area would extend as far as the line ‘proposed by Austria-
Hungary. |

In the district to the south of Lake Ochrida the Austro-Italian
line therefore constituted the extreme western limit of the work
of the Commission.

This interpretation serves to explain certain facts of a military
nature. brought forward by Serbia, namely that in 1013, owing
to an ultimatum from Austria, the former country withdrew its
troops beyond that line ; that in 1915 the occupation of the Central
Powers stopped short at the same line ; and that.at the Armistice
this line further forméd the line of demarcation between the Serbian .
and the Italian occupation. :

The above conclusion is further strikingly confirmed by the letter
ADVISORY OPINION No. 9 20

sent on April 4th, 1922, by the Conference of Ambassaders to the ~
Albanian Delegation in Paris, with regard to the establishment of a
neutral zone between Mount Gramos and Lake Ochrida. The
object of this zone was “to allow the Commission (of Delimitation)
full freedom of action for carrying out its work”? ; its western fron-
tier was a line which in the neighbourhood of Saint-Naoum almost
coincides with the Austro-Italian line of 1913 (‘‘a line starting
from Lake Ochrida on a level with Stratowa and following the
Pogradec—Kortza road from Stratowa.... (22/Iv/22)” — “....
Starowa, from there it would follow the high ground east of the
Stratowa—Koritcha road (22/Iv/13).”” The difference is naturally
to be explained by the considerations of a military nature which
were bound to influence the fixing of one of these limits.

As regards the frontier which the Commission had to settle
in this district, the London decision of August Irth, 1913, in its
second paragraph fixes it when it determines which districts shall
“henceforth” form an integral part of Albania and gives their
limits. It follows that the reference, contained in the first paragraph
of the decision of August 11th, to the Austro-Hungarian line has
not necessarily the meaning which Serbia desires to give it. The
frontier at Saint-Naoum, far from having been fixed in favour of
the latter country, had indeed remained undetermined, as the
Ambassadors’ Conference thought. In fact, as regards determining
it, the second. paragraph of the decision of August 11th seems to
give no further guidance than the single expression: jusqu’à.
As regards that expression the following is to be observed :

One possible interpretation of the expression jusqu’à is that
Saint-Naoum is included in Albania; another that it is excluded
from that country. The Court considers it impossible to affirm
which of these interpretations should be accepted. Numerous
instances have been cited of the use of this expression (jusqu’d)
both in an inclusive and in an exclusive sense. The Court does not
think it possible to affirm that the meaning of this word in connec-
tion with a place like the Monastery of Saint-Naoum necessarily
implies either its inclusion or exclusion. It should, however, be
observed that in the same paragraph, side by side with the expres-
sion jusqu'à Saint-Naoum, is to be found the expression: jusqu'à
Phtelia which is shown by the facts of the case to mean: Phthelia
inclusive”. : | Fi
ADVISORY OPINION. No. 9 | 21

A map which has been submitted to the Court and which is descri-
bed as that sent by Yougoslavia to the Conference of Ambassadors
with the riote of protest dated June roth, 1923, that is to say the
map annexed to the instructions given to the Austro-Hungarian
Commissidners on the Albanian Frontier Delimitation Commission.
contains a frontier line leaving Saint-Naoum outside Albania.
It is alleged that the map represents the decision: of London.
Even admitting, however, that the line marked: on this map
is that referred to at the end of the first paragraph of the
decision of August Ith, 1913, it must be observed that this
line, according to what has been said above, did not necessarily
represent the Albanian frontier. Moreover the map in question is
unsigned and its authentic character is not established.

The Serb-Croat-Slovene State has further relied on a principle
which, it alleges, was adopted at the Conference of London, namely
that all disputed areas on the borders of Albania and Serbia con-
taining Christian orthodox sanctuaries of national or historical
importance, which during the Balkan wars had been redeemed
from Mussulman domination, should be allocated to Serbia. There
is, however, no official document relating to the adoption of this
principle, nor anything justifying the conclusion that this principle
was applied to Saint-Naoum.

In short, an analysis of the texts emanating from the London
Conference leads to no definite conclusion.

It appears from the foregoing that there are forcible arguments
in favour of the possible alternative interpretations of the terms of
these texts as regards the Monastery of Saint-Naoum. In these
circumstances it is impossible to say that their terms are sufficiently
precise to indicate how the frontier at Saint-Naoum should be run.
In fact, the frontier line at the Monastery has only been fixed by
the decision of December 6th, 1922.

" “This decision has also been criticised on the ground that it was
based on erroneous information or adopted without regard to
certain essential facts. The Court refers to what it has already
said regarding the definitive character of the decisions in question,
and does not feel called upon to give an opinion on the question
whether such decisions can—except when an express reservation
to that effect has been made—be revised in the event of the
ADVISORY OPINION N6.. 9 22
existence of an essential error being proved, or of new facts
being relied on. But even if revision under such conditions were
admissible, these conditions are not present in the ¢ case before
the Court. |

These arguments make it necessary for the Court to ascertain
whether, over and above the group of circumstances which led to
that decision, there exist new facts or facts unknown at the time
when the decision was taken ; in other words, whether, as alleged by
the Serb-Croat-Slovene State and Greece, the Conference of Ambas-
sadors allocated the Monastery to Albania simply because it was
unacquainted with new facts, or unaware of facts already in -.—
existence, which, if taken into consideration, would have led to
a contrary decision.

As concerns new facts, there are none in the present case. It is
true that, according to a communication received by the Court
from the Conference of Ambassadors, the Conference was unac:
quainted with the documents sent by the Serb-Croat-Slovene State
in support of its claim for revision until June 1923. But in the |
opinion of the Court fresh documents do not in themselves amount
to fresh facts. No new fact—-properly so-called—has been alleged.

As regards facts not known, Yougoslavia has mainly relied
on the proposals. made in i913 at the Conference of Ambassa-
dors, which, in its contention, are of peculiar importance for the
purposes of the interpretation of the decision made at London.

It is however difficult to believe that the members of the
Conference of Ambassadors wére unacquainted with these docu-
ments, which are in no sense secret. The application of the
London Protocol to determine the Serbo-Albanian frontier was
proposed by the Conference of Ambassadors itself, and the
Conference obviously did so with full knowledge of the facts, that
is to say after acquainting itself with the documents relative to the
London Conference of 1913.

It is moreover to be noted that the documents relied on by the
Serb-Croat-Slovene State do not in the least—as has already been
demonstrated—prove that the Protocol of London attributed
the Monastery of Saint-Naoum to Serbia.

In these circumstances there is also no ground for the applica- \
tion for a revision of the decision of December 6th, 1922. '
ADVISORY OPINION No. 9 23

FOR THESE REASONS
: The Court is of opinion ©

that the Principal Allied Powers, by the decision of the Conference
of Ambassadors of December 6th, 1922, have exhausted, in regard
to the frontier between Albania and the Kingdom of the Serbs,
Croats and Slovenes at the Monastery of Saint-Naoum, the mission,
such as it has been recognized by the interested Parties, which is
contemplated by a unanimous Resolution of the Assembly of the
League of Nations of October and, 1921.

Done in French and English, the French text being author-
- itative, at the Peace Palace, The Hague, this fourth day of
September, nineteen hundred and twenty-four, in two copies,
one of which is to be deposited in the archives of the Court,
and the other to be forwarded to the Council of the Teague
of Nations.

(Signed) LODER,
President. :

(Signed) À. HAMMARSKJOLD,
Registrar.
